Okey, J.
No error was committed in the courts below. A person thus committed to a work-house may, at any time, pay the amount or balance of his fine and costs in money, and obtain a release; and by a fair construction of the statute, the directors, or the clerk of the court assessing the fine and costs, may receive the money; but there is no authority to pay the money into the city treasury; it must be paid into the county treasury. Rev. Stats. §§ 617, 1751, 2104, 6802. The principle stated in the preceding case of State v. Schlatterbeck applies; and it is proper to say in this case, as was said in that, that if the statute operates unjustly on the city of Cleveland and others in like condition, as is claimed, the legislature should amend it.

Motion overruled.